February 5, 2013




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                              JOHN GIRALDO, Appellant

NO. 14-12-00256-CV                       V.

                          JUAN J. JIMENEZ PAVIA, Appellee
                              ____________________



      This cause, an appeal from the judgment in favor of appellee, JUAN J. JIMENEZ
PAVIA, signed February 9, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, JOHN GIRALDO, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.